ACCEPTED
                                                                                     02-15-00371-CV
                                                                         SECOND COURT OF APPEALS
                                                                               FORT WORTH, TEXAS
                                                                              12/29/2015 11:17:36 AM
                                                                                      DEBRA SPISAK
                                                                                              CLERK

                         02-15-00371-CV

                      In the Court of Appeals                  FILED IN
                                                         2nd COURT OF APPEALS
           For the Second District of Texas at Fort Worth FORT WORTH, TEXAS
                                                        12/29/2015 11:17:36 AM
                                                              DEBRA SPISAK
                                                                 Clerk
    THE CARMICHAEL FAMILY TRUST by and through
MICHAEL G. CARMICHAEL and JEANETTE C. CARMICHAEL,
                 Husband and Wife,
                                    Appellant,

                                   v.

 KRONE MEDICAL PROPERTIES, LP and Its General Partner,
       KRONE PROPERTY MANAGEMENT, LLC,
                                    Appellee.

         On Appeal from the 355th Judicial District Court
                     of Hood County, Texas
                   Cause Number C-2014014
        The Honorable Ralph H. Walton, Jr., Presiding Judge

    APPELLEES’ UNOPPOSED MOTION TO EXTEND
         DEADLINE TO FILE RESPONSE TO
 APPELLANT’S PETITION FOR INTERLOCUTORY APPEAL


                      Attorneys for Appellees

       MACDONALD DEVIN, PC              Clayton E. Devin
                1201 Elm Street,        Texas Bar No. 05787700
       3800 Renaissance Tower           CDevin@MacdonaldDevin.com
       Dallas, Texas 75270-2130         Bryan Rutherford
       214.744.3300 Telephone           Texas Bar No. 24025628
        214.747.0942 Facsimile          BRutherford@MacdonaldDevin.com




                                   -1-                        977286.1     372.713
                                  02-15-00371-CV

                              In the Court of Appeals
                   For the Second District of Texas at Fort Worth


      THE CARMICHAEL FAMILY TRUST by and through
  MICHAEL G. CARMICHAEL and JEANETTE C. CARMICHAEL,
                   Husband and Wife,
                                           Appellant,

                                          v.

    KRONE MEDICAL PROPERTIES, LP and Its General Partner,
          KRONE PROPERTY MANAGEMENT, LLC,
                                           Appellee.

                On Appeal from the 355th Judicial District Court
                            of Hood County, Texas
                          Cause Number C-2014014
               The Honorable Ralph H. Walton, Jr., Presiding Judge


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 10.5(b), Appellees Krone

Medical Properties, LP and Its General Partner, Krone Property Management, LLC

(collectively, “Krone”) move for an eleven-day extension of time in which to file their

Appellees’ Response to Appellant’s Petition for Permission to Appeal Order

Granting partial Summary Judgment, with a new deadline of December 29, 2015.




                                          1                            977286.1   372.713
                                             I.

      The current deadline to file Appellees’ Response was December 18, 2015. See

TEX. R. APP. P. 10.5(b)(1)(A). Appellees respectfully request an eleven-day extension,

making their Appellees’ Brief due on December 29, 2015. See TEX. R. APP. P.

10.5(b)(1)(B). This Court has not previously granted an extension of time with

respect to this deadline. See TEX. R. APP. P. 10.5(b)(1)(D). Counsel for Appellees

has conferred with counsel for Appellant, who is unopposed to the requested

extension. See TEX. R. APP. P. 10.3(a)(2).

                                             II.

      As further facts to reasonably explain the need for an extension of time,

Appellees’ counsel have been or are actively involved in several appellate and

litigation matters with deadlines that have precluded their undivided attention to

the research, record review, and drafting of Appellees’ Brief under the current

deadlines. See TEX. R. APP. P. 10.5(b)(1)(C). These matters include:

          1.    Stetson Petroleum Corp. v. Trident Steel Corp., et al., no. 4:14-cv-00043,
                in the U.S. District Court for the Eastern District of Texas-
                Sherman Division, provide appellate support with respect to multi-
                party oilfield lawsuit with numerous deadlines in early December
                2015;

          2.    Jose Simon Cutz v. Charles Louis Dennis, et al., no. DC-13-05125, in
                the 68th Judicial District Court of Dallas County, provide appellate
                support with respect to multi-party injury lawsuit that went to trial
                on December 1, 2015;


                                             2                           977286.1   372.713
          3.     In re Lindsay Jean Brown, no. F1515390A, in the County Court of
                 Walker County, analyze interlocutory appellate remedies from the
                 trial court’s December 8, 2015 Order denying venue transfer;

          4.     Elizabeth Thomas v. Meritage Homes of Texas LLC, et al., no. 01-15-
                 00863-CV, in the First Court of Appeals, analyze appellate record
                 and draft motion to dismiss appeal for filing December 11, 2015;

          5.     Diamondback E&P, LLC v. Permian Power Tong, Inc., no. CV-49854,
                 in the 441st District Court of Midland County, analyze judgment
                 entered on December 11 following six-day jury trial, and develop
                 appellate strategy;

          6.     Richard Bryan, et al. v. Angelo Mark Papalia, no. 14-15-00802-CV, in
                 the Fourteenth Court of Appeals, analyze Clerk’s Record to ensure
                 complete record was filed, prior to December 21, 2015 deadline for
                 filing of the Reporter’s Record;

          7.     Robert Bustillos v. Misty Bustillos, no. DF-13-12381, in the 330th
                 Judicial District Court of Dallas County, draft pre-trial filings in pro
                 bono family case, for filing the week of December 28, 2015; and

Additionally, the undersigned counsel was out of the office several afternoons in

December for physical therapy following an injury to his right hand, and attempted

unsuccessfully to complete Appellees’ Response prior to the existing deadline. The

foregoing facts are within the personal knowledge of the undersigned counsel, so no

verification is required. See TEX. R. APP. P. 10.2.




                                            3                            977286.1   372.713
                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellees respectfully pray that

this Court enter an order granting Appellees’ motion to extend the time to file

Appellees’ Response to December 29, 2015, and for general relief.

                                             Respectfully submitted,


                                             ______________________________
                                             Clayton E. Devin
                                             Texas Bar No. 05787700
                                             CDevin@MacdonaldDevin.com
                                             Bryan Rutherford
                                             Texas Bar No. 24025628
                                             BRutherford@MacdonaldDevin.com
                                             MACDONALD DEVIN, PC
                                             3800 Renaissance Tower
                                             1201 Elm Street
                                             Dallas, Texas 75270
                                             214.744.3300 telephone
                                             214.747.0942 facsimile
                                             Attorneys for Appellees




                                         4                             977286.1   372.713
                           CERTIFICATE OF CONFERENCE

      I certify that, on December 18 and 28, 2015, I conferred with Mary H. Smith,

appellate counsel for Appellant, regarding the merits of this motion, and she

indicated that Appellant is unopposed.


                                                 _________________________
                                                 Bryan Rutherford


                             CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5(e), the undersigned hereby certifies that a true

and correct copy of the foregoing motion was sent in the manner indicated on

December 29, 2013, to:

         Via eFiling
         David Keltner
         Jody Sanders
         Mary H. Smith
         KELLY, HART & HALLMAN, LLP
         201 Main St, Suite 2500
         Fort Worth, Texas 76102
         Attorneys for Appellant

                                                    _________________________
                                                    Bryan Rutherford




                                          5                           977286.1   372.713